MAINE	SUPREME	JUDICIAL	COURT	                                          Reporter	of	Decisions	
Decision:	    2017 ME 93 
Docket:	      Yor-16-459	
Submitted	
  On	Briefs:	 April	27,	2017	
Decided:	     May	11,	2017	
	
Panel:	       SAUFLEY,	C.J.,	and	ALEXANDER,	MEAD,	GORMAN,	JABAR,	HJELM,	and	HUMPHREY,	JJ.	
	
	
                                      IN	RE	MYA	E.	
	
	
PER	CURIAM	

       [¶1]		The	mother	of	Mya	E.	appeals	from	a	judgment	of	the	District	Court	

(Biddeford,	 Foster,	 J.)	 terminating	 her	 parental	 rights	 pursuant	 to	 22	 M.R.S.	

§	4055(1)(A)(1)(a)	 and	 (B)(2)(b)(i)-(ii)	 (2016).	 	 She	 argues	 that	 the	 court’s	

determination	of	parental	unfitness	is	not	supported	by	the	evidence	and	that	

the	court	abused	its	discretion	by	finding	that	termination	of	her	rights	was	in	

the	child’s	best	interest.		We	affirm	the	judgment.	

       [¶2]		The	following	facts,	which	were	found	by	the	court	and	which	we	

review	 for	 clear	 error,	 see	 Guardianship	 of	 Hailey	 M.,	 2016 ME 80,	 ¶	 15,	

140 A.3d 478,	 are	 supported	 by	 competent	 evidence	 in	 the	 record,	 see	 In	 re	

Cameron	B.,	2017 ME 18,	¶	10,	154 A.3d 1199.		The	mother’s	parental	rights	to	

her	 six	 older	 children	 have	 been	 terminated	 through	 the	 child	 protection	

process,	largely	due	to	her	chronic	substance	abuse	and	mental	health	issues.		

The	 mother—who,	 the	 record	 indicates,	 was	 29	 years	 old	 at	 the	 time—
2	

became	 pregnant	 in	 early	 2014	 with	 her	 seventh	 child,	 Mya.	 	 In	 light	 of	 the	

pregnancy,	the	mother	was	switched	by	her	doctor	from	Suboxone,	which	she	

was	taking	to	address	her	opiate	dependence,	to	Subutex,	although	when	the	

prescription	 ended	 the	 mother	 purchased	 Suboxone	 off	 the	 street.	 	 She	 also	

used	 marijuana	 during	 the	 pregnancy.	 	 The	 child	 was	 born	 drug	 affected	 on	

November	 9,	 2014,	 and	 required	 in-hospital	 treatment	 for	 withdrawal	 for	

several	weeks.				

          [¶3]	 	 The	 Department	 of	 Health	 and	 Human	 Services	 filed	 for	 and	

obtained	 a	 preliminary	 child	 protection	 order	 on	 November	 12,	 2014,	 and	

placed	the	child	with	a	licensed	foster	family	when	the	child	was	discharged	

from	 the	 hospital	 in	 late	 November.	 	 The	 mother	 and	 father	 agreed	 to	 a	

jeopardy	order	in	January	2015.1		The	Department’s	reunification	plan	for	the	

mother	required	her	to	actively	engage	in	drug	addiction	treatment;	engage	in	

mental	health	 services,	including	working	with	a	therapist;	acquire	the	skills	

necessary	to	parent	a	vulnerable	high-needs	infant;	and	locate	stable	housing.			

          [¶4]	 	 As	 the	 trial	 court	 found,	 the	 mother	 struggled	 to	 satisfy	 the	

requirements	 of	 the	 reunification	 plan.	 	 Despite	 two	 admissions	 into	 a	


     1	
     	 The	 father,	 who	 had	 a	 history	 of	 substance	 abuse,	 violence,	 and	 frequent	 incarceration,	
stopped	engaging	in	the	reunification	plan	in	early	2016.		His	parental	rights	were	terminated	at	the	
same	time	as	the	mother’s,	and	he	does	not	appeal	the	judgment.			
                                                                                         3	

residential	 treatment	 program	 and	 twice	 entering	 an	 intensive	 outpatient	

program	 (IOP)	 to	 address	 her	 substance	 abuse	 issues,	 the	 mother	

continuously	 tested	 positive	 for	 marijuana	 and	 regularly	 tested	 positive	 for	

opiates	 and	 irregular	 levels	 of	 Suboxone—which	 was	 prescribed	 to	 her	 and	

should	have	been	present	at	a	consistent	level—from	late	2014	through	early	

2016.	 	 During	 2015,	 the	 mother	 had	 a	 weeklong	 relapse	 on	 crack	 cocaine	 in	

March,	 a	 one-day	 relapse	 on	 opiates	 and	 benzodiazepines	 in	 April,	 and	 a	

relapse	on	cocaine	and	fentanyl	in	June.				

      [¶5]		In	early	2016,	the	mother	was	asked	to	“step	out”	of	IOP	because	

her	continued	marijuana	use	violated	program	rules,	and	she	transitioned	to	a	

less	 intensive	 program	 that	 met	 on	 a	 weekly	 basis.	 	 Her	 doctor	 at	 the	 IOP	

discharged	 her	 from	 Suboxone	 treatment	 in	 March	 2016	 for	 failure	 to	

participate	because	her	drug	screen	was	positive	for	marijuana	and	negative	

for	 Suboxone.	 	 The	 mother	 reacted	 strongly	 to	 her	 discharge	 from	 Suboxone	

treatment,	and	she	disengaged	from	the	weekly	program	and	from	individual	

counseling.		

      [¶6]		The	mother	has	been	unable	to	maintain	stable	housing	that	would	

be	 safe	 for	 a	 child.	 	 At	 the	 commencement	 of	 this	 proceeding,	 she	 lived	 with	

her	mother	and	stepfather,	who	use	marijuana	regularly	and	have	a	history	of	
4	

more	serious	substance	abuse.		When	the	mother	did	get	her	own	apartment,	

she	 allowed	 her	 mother	 and	 stepfather	 to	 move	 in	 and	 allowed	 the	 child’s	

father	 to	 spend	 time	 in	 the	 apartment.	 	 He	 actively	 used	 drugs	 there	 and,	 in	

April	2016,	had	a	near-fatal	overdose	requiring	emergency	response.			

       [¶7]	 	 Meanwhile,	 the	 child	 has	 been	 raised	 by	 the	 same	 foster	 family	

throughout	 the	 duration	 of	 this	 case.	 	 The	 child	 has	 a	 strong	 bond	 with	 the	

foster	parents,	who	are	prepared	to	adopt	the	child	into	their	family.		

       [¶8]	 	 The	 court’s	 findings	 are	 supported	 by	 clear	 and	 convincing	

evidence	in	the	record,	which	indicate	that	the	mother	is	unwilling	or	unable	

to	 protect	 the	 child	 from	 jeopardy,	 and	 take	 responsibility	 for	 the	 child,	 in	 a	

time	 reasonably	 calculated	 to	 meet	 the	 child’s	 needs.	 	 See	 22	 M.R.S.	

§	4055(B)(2)(b)(i)-(ii);	 In	 re	 R.M.,	 2015 ME 38,	 ¶¶	 7-8,	 114 A.3d 212.		

Furthermore,	 based	 on	 the	 record	 evidence,	 the	 court	 did	 not	 abuse	 its	

discretion	by	finding	that	it	was	in	the	best	interest	of	the	child	to	terminate	

the	 parental	 rights	 of	 the	 mother.	 	 See	 In	 re	 R.M.,	 2015 ME 38,	 ¶¶	 7-8,	

114 A.3d 212.	

       The	entry	is:	

                     Judgment	affirmed.		
	
	      	      	      	      	      	
	
                                                                                 5	

Roger	 M.	 Champagne,	 Esq.,	 Champagne	 &	 Simpson,	 LLC,	 Biddeford,	 for	
appellant	Mother	
	
Janet	T.	Mills,	Attorney	General,	and	Meghan	Szylvian,	Asst.	Atty.	Gen.,	Office	of	
the	Attorney	General,	Augusta,	for	appellee	Department	of	Health	and	Human	
Services	
	
	
Biddeford	District	Court	docket	number	PC-2014-64	
FOR	CLERK	REFERENCE	ONLY